DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  “an outermost layer”  in line 7 should be “the outermost layer”.  	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10, 12-14, 19-23, 27-29,  and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wariishi et al. (US 2016/0339730) in view of Sanada et al. (US 2009/0110887).
 	Regarding claims 1 and 34, Wariishi et al. disclose “a lithographic printing plate precursor (title) comprising:  	an image recording layer on a support (paragraph 72),  	wherein a hydrophobic area is existed at at least a part of a surface of an outermost layer on a side where the image recording layer is provided (paragraphs 81-82),  	the image recording layer includes an infrared absorbent, a polymerizable compound, and a polymerization initiator (paragraph 26); 	the hydrophobic area includes a polymer selected from the group consisting of an acrylic resin that is not in a particle shape, acrylic resin particles, and styrene acrylic resin particles (paragraph 100); 	each of the volume average particle diameter of the acrylic resin particles and the volume average particle diameter of the styrene acrylic resin particles is less than 0.2 µm (paragraph 101);  	an occupation area ratio of the hydrophobic area in the surface of the outermost layer is more than 20% by area and less than 100% by area (paragraph 115: Examiner asserts that the range of mass percentage disclosed at least overlaps the recited range); and 	the outermost layer has a sea-island structure which is formed of the hydrophobic area and a portion having no hydrophobic area on the surface of the outermost layer (paragraphs 72 and 540-560).”  Examiner notes that the hydrophobic particles of the image recording layer are dispersed in an aqueous phase.  Theis results in a sea-island structure with hydrophobic areas in a sea of hydrophilic areas.  	Wariishi et al. further disclose a protective layer on the image recording layer (paragraph 388) that can include a water-soluble cellulose (paragraph 391) and a water-insoluble polymer (paragraph 391: ‘two or more’) dispersed in a solvent (paragraph 389), but fail to disclose that the outermost layer is the protective layer, or that the water-soluble polymer is a hydroxyalkyl cellulose compound (as in claim 34).   	However, paragraph 339 discloses that hydroxypropyl cellulose is a water soluble polymer.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use hydroxypropyl cellulose as the water-soluble cellulose in the protective layer because it is shown to be a suitable for the intended purpose.  See MPEP §2144.07. 
 	Sanada et al. disclose a similar plate with a protective layer (abstract) having water insoluble hydrophobic polymers dispersed in a water-soluble polymer (paragraph 12) and disclose using the same polymers in the protective layer as are used in the image recording layer (paragraph 42).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the same hydrophobic polymers as used in the image recording layer of Wariishi et al. in the protective layer because Sanada et al. show that doing so is suitable.  See MPEP §2144.07.  	Sanada et al. further disclose “an occupation area ratio of the hydrophobic area in the surface of the image recording layer is more than 20% by area and less than 100% by area (paragraph 37).” 	Regarding claim 2, Wariishi et al. further disclose “wherein the occupation area ratio of the hydrophobic area in the surface of the outermost layer is 50% by area or more and less than 100% by area (paragraph 115: Examiner asserts that the range of mass percentage disclosed at least overlaps the recited range).”
	 	Regarding claim 6, Wariishi et al. further disclose “wherein clog P of the polymer included in the hydrophobic area is 1 or greater and lower than 4.” It has been held that when the claimed and prior art products are at least substantially, properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the polymer of Wariishi et al. is at least substantially identical to the polymer as claimed, the property of the clog P is presumed inherent. 	Regarding claim 7, Wariishi et al. further disclose “wherein the hydrophobic area includes particles selected from the group consisting of the acrylic resin particles and the styrene acrylic resin particles (paragraph 100).” 	Regarding claim 8, Wariishi et al. further disclose “wherein the particles are water-dispersible particles (see, e.g., paragraph 541).” 	Regarding claim 9, Wariishi et al. further disclose “wherein a volume average particle diameter of the particles is smaller than 0.1 µm (paragraph 101).” 	Regarding claim 10, Wariishi et al. further disclose “wherein clog P of the particles is 1 or greater and lower than 4.”  It has been held that when the claimed and prior art products are at least substantially, properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the particles of Wariishi et al. are at least substantially identical to the particles as claimed, the property of the clog P is presumed inherent. 	Regarding claim 12, Wariishi et al. further disclose “wherein the lithographic printing plate precursor is a lithographic printing plate precursor for on-press development (paragraph 449).” 	Regarding claim 13, Wariishi et al. further disclose “a method of producing a lithographic printing plate (paragraph 451), comprising:  	image-wise exposing the lithographic printing plate precursor according to claim 1 to form an exposed area and an unexposed area (paragraph 452); and  	supplying at least one of printing ink or dampening water to remove a non-image area (paragraph 453).” 	Regarding claim 14, Wariishi et al. further disclose “a method of producing a lithographic printing plate (paragraph 451) comprising:  	image-wise exposing the lithographic printing plate precursor according to claim 1 to form an exposed area and an unexposed area (paragraph 452); and  	supplying a developer having a pH of 2 or higher and 11 or lower to remove the unexposed area (paragraphs 459 and/or 471).”  
 	Regarding claim 19, Wariishi et al. further disclose “wherein the hydrophobic area includes particles (paragraph 100).” 	Regarding claim 20, Wariishi et al. further disclose “wherein the particles are water-dispersible particles (see, e.g., paragraph 542).” 	Regarding claim 21, Wariishi et al. further disclose “wherein a volume average particle diameter of the particles is smaller than 0.1 µm (paragraph 101).” 	Regarding claim 22, Wariishi et al. further disclose “wherein clog P of the particles is 1 or greater and lower than 4.”  It has been held that when the claimed and prior art products are at least substantially, properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the particles of Wariishi et al. are at least substantially identical to the particles as claimed, the property of the clog P is presumed inherent. 	Regarding claim 23, Wariishi et al. further disclose “wherein the particles are at least one kind of particle selected from the group consisting of acrylic resin particles and styrene acrylic resin particles (paragraph 100).”
 	Regarding claim 27, Wariishi et al. disclose “a lithographic printing plate precursor (title) comprising:  	an image recording layer on a support (paragraph 72),  	a protective layer on the image recording layer (paragraph 388), 	the image recording layer includes an infrared absorbent, a polymerizable compound, and a polymerization initiator (paragraph 26).” 	Wariishi et al. further disclose that the image recording layer has a hydrophobic area which includes acrylic resin particles (paragraph 100: see also Applicant’s specification at paragraph 251 which shows that styrene acrylic resin particles classify as acrylic resin particle ); 	each of the volume average particle diameter of the acrylic resin particles and the volume average particle diameter of the styrene acrylic resin particles is less than 0.2 µm (paragraph 101);  	an occupation area ratio of the hydrophobic area in the surface of the image recording layer is more than 20% by area and less than 100% by area (paragraphs 81-82).”  	Wariishi et al. fail to disclose “wherein a hydrophobic area is existed at at least a part of a surface of an outermost layer on a side where the image recording layer is provided, 	the hydrophobic area includes a polymer selected from the group consisting of an acrylic resin that is not in a particle shape, acrylic resin particles, and styrene acrylic resin particles; 	each of the volume average particle diameter of the acrylic resin particles and the volume average particle diameter of the styrene acrylic resin particles is less than 0.2 µm;  	an occupation area ratio of the hydrophobic area in the surface of the outermost layer is more than 20% by area and less than 100% by area.” 	Wariishi et al. disclose that the protective layer can be any of a water-soluble polymer and a water-insoluble polymer (paragraph 391) dispersed in a solvent (paragraph 389).  Sanada et al. disclose a similar plate with a protective layer (abstract) having water insoluble hydrophobic polymers dispersed in a water-soluble polymer (paragraph 12) and disclose using the same polymers in the protective layer as are used in the image recording layer (paragraph 42).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the same hydrophobic polymers as used in the image recording layer of Wariishi et al. in the protective layer because Sanada et al. show that doing so is suitable.  See MPEP §2144.07.  	Sanada et al. further disclose “an occupation area ratio of the hydrophobic area in the surface of the image recording layer is more than 20% by area and less than 100% by area (paragraph 37).” 	Regarding claim 28, Wariishi et al. further disclose “a method of producing a lithographic printing plate (paragraph 451), comprising:  	image-wise exposing the lithographic printing plate precursor according to claim 27 to form an exposed area and an unexposed area (paragraph 452); and  	supplying at least one of printing ink or dampening water to remove a non-image area (paragraph 453).” 	Regarding claim 29, Wariishi et al. further disclose “a method of producing a lithographic printing plate (paragraph 451) comprising:  	image-wise exposing the lithographic printing plate precursor according to claim 27 to form an exposed area and an unexposed area (paragraph 452); and  	supplying a developer having a pH of 2 or higher and 11 or lower to remove the unexposed area (paragraphs 459 and/or 471).”  
 	
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are moot in view of the new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853